Case 1:20-cv-21303-BB Document 21 Entered on FLSD Docket 08/18/2020 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 20-cv-21303-BLOOM/Louis

 ARLINE MOREIRAS,

        Plaintiff,

 v.

 SCOTTSDALE INSURANCE COMPANY,

       Defendant.
 _____________________________________/

                                             ORDER

        THIS CAUSE is before the Court upon Plaintiff Arline Moreiras’ (“Plaintiff”) Motion for

 Relief from Judgment, ECF No. [17] (“Motion”), filed on July 31, 2020. Defendant Scottsdale

 Insurance Company (“Defendant”) filed its Response in Opposition, ECF No. [18] (“Response”),

 on August 11, 2020, to which Plaintiff replied on August 18, 2020, ECF No. [20] (“Reply”). The

 Court has carefully reviewed the Motion, all opposing and supporting submissions, the record in

 this case, and the applicable law, and is otherwise fully advised. For the reasons discussed below,

 Plaintiff’s Motion is denied.

      I. BACKGROUND

        Plaintiff originally filed the instant breach of contract action in the Circuit Court of the

 Eleventh Judicial Circuit in and for Miami-Dade County, Florida. ECF No. [1-1] at 5-8

 (“Complaint”). On or about September 10, 2017, Plaintiff suffered a property loss due to a

 hurricane, that was covered under an insurance policy issued by Defendant. Id. at 6, ¶ 7. On March

 26, 2020, Defendant removed this action to federal court. ECF No. [1].

        Defendant filed a motion to dismiss on April 2, 2020, for Plaintiff’s failure to join Julio
Case 1:20-cv-21303-BB Document 21 Entered on FLSD Docket 08/18/2020 Page 2 of 6
                                                             Case No. 20-cv-21303-BLOOM/Louis


 Moreiras, a named policyholder, as a party to the lawsuit although he was an indispensable party.

 ECF No. [5]. The deadline for Plaintiff to respond to the motion to dismiss was April 16, 2020,

 yet Plaintiff failed to timely respond to Defendant’s motion. On April 17, 2020, the Court issued

 an Order Requiring Response to Motion, which ordered Plaintiff’s response to the motion to

 dismiss by no later than April 24, 2020. ECF No. [13]. The Court’s Order explicitly cautioned that,

 “[i]f Plaintiff fails to file any response, the Court shall consider the merits of the Motion without

 the benefit of a response or responses, and such failure may be deemed sufficient cause to grant

 the motion by default.” Id. When Plaintiff yet again failed to timely respond to the motion to

 dismiss, the Court addressed the merits and ultimately granted in part and denied in part

 Defendant’s motion and ordered Plaintiff to file an amended complaint joining Julio Moreiras as

 a party to the action by no later than May 6, 2020. ECF No. [15] at 8. Plaintiff failed to timely

 comply with the Court’s Order to file an amended complaint, and this Court therefore dismissed

 the instant action on May 7, 2020. ECF No. [16].

        Plaintiff now files the instant Motion almost three months after this Court’s Order

 dismissing the case, requesting relief from judgment under Federal Rule of Civil Procedure

 60(b)(1) because her failure to respond to the motion to dismiss resulted from excusable neglect

 due to counsel’s calendaring error. Defendant opposes the Motion, arguing that Plaintiff has not

 justified her failure to comply with three separate court deadlines and that the three-month delay

 cannot constitute excusable neglect sufficient to warrant relief from judgment.

    II. LEGAL STANDARD

        Federal Rule of Civil Procedure 60(b)(1) states that the Court “may relieve a party or its

 legal representative from a final judgment, order, or proceeding for . . . excusable neglect.” Fed.

 R. Civ. P. 60(b)(1). The Court of Appeals for the Eleventh Circuit has stated that to establish




                                                  2
Case 1:20-cv-21303-BB Document 21 Entered on FLSD Docket 08/18/2020 Page 3 of 6
                                                             Case No. 20-cv-21303-BLOOM/Louis


 grounds for relief under Rule 60(b)(1) “a defaulting party must show that: (1) it had a meritorious

 defense that might have affected the outcome; (2) granting the motion would not result in prejudice

 to the non-defaulting party; and (3) a good reason existed for failing to reply to the complaint.”

 Safari Programs, Inc. v. CollectA Int’l Ltd., 686 F. App’x 737, 743 (11th Cir. 2017) (quoting In re

 Worldwide Web Sys., Inc., 328 F.3d 1291, 1295 (11th Cir. 2003)). Because “the determination of

 what constitutes excusable neglect is an equitable one, taking into account the totality of the

 circumstances surrounding the party’s omission,” courts also consider the four factors set out by

 the United States Supreme Court in Pioneer Investment Services Co. v. Brunswick Associates Ltd.,

 including “the danger of prejudice to the [opposing party], the length of the delay and its potential

 impact on judicial proceedings, the reason for the delay, including whether it was within the

 reasonable control of the movant, and whether the movant acted in good faith.” Id. at 743-44

 (quoting Pioneer, 507 U.S. 380, 395 (1993)); see also Sream, Inc. v. Ecstasy Fashion II, Inc., No.

 18-cv-61216, 2018 WL 10374693, at *1 (S.D. Fla. Sept. 19, 2018).

   III. DISCUSSION

        In the instant Motion, Plaintiff requests relief from judgment based upon excusable neglect

 because her counsel’s office “inadvertently failed to calendar the deadline to respond to

 Defendant’s Motion to Dismiss.” ECF No. [17] at 1. Remarkably, however, Plaintiff seemingly

 ignores the fact that counsel failed to comply with three deadlines, not one. Moreover, the Motion

 is entirely devoid of any explanation or citation to legal authority to support Plaintiff’s position

 that missing three separate court deadlines, only one of which apparently resulted from a

 calendaring error, and then waiting an additional three months to correct the error, constitutes

 excusable neglect such that relief from judgment is warranted.

        “[T]he determination of excusable neglect ‘is at bottom an equitable one, taking account




                                                  3
Case 1:20-cv-21303-BB Document 21 Entered on FLSD Docket 08/18/2020 Page 4 of 6
                                                             Case No. 20-cv-21303-BLOOM/Louis


 of all relevant circumstances surrounding the party’s omission.’” Blake v. Enhanced Recovery Co.,

 LLC, No. 3:10-cv-1178-J-37JBT, 2011 WL 3625594, at *1 (M.D. Fla. Aug. 17, 2011) (quoting

 Walter v. Blue Cross & Blue Shield United of Wis., 181 F.3d 1198, 1201 (11th Cir. 1999)). In the

 instant case, upon considering all relevant circumstances and equities, the Court does not find

 Plaintiff’s stated reasons for failing to comply with three of the Court’s orders excusable simply

 due to counsel’s failure to properly calendar the deadline to respond to Defendant’s motion to

 dismiss.

        Critically, “the inadvertent failure to calendar the motion to dismiss deadline was not

 excusable neglect.” Zabala v. Integon Nat’l Ins. Co., No. 20-20751-CIV, 2020 WL 2129584, at *1

 (S.D. Fla. May 5, 2020) (citing Sream, Inc., 2018 WL 10374693, at *2 (denying motion for relief

 from judgment where plaintiffs “provided no other reason to the Court [for failing to meet

 deadlines] apart from their system’s failure to properly calendar the requisite deadlines”); Melgar

 v. M.I. Quality Lawn Maint., Inc., No. 09-cv-22243, 2010 WL 11553187, at *2 (S.D. Fla. Dec. 8,

 2010) (denying motion for relief from judgment where plaintiffs claimed that “failure to respond

 [to motion to dismiss] resulted from a calendaring error”)); see also Zurich Am. Ins. Co. v.

 European Tile & Floors, Inc., No. 8:16-cv-729-T-33AAS, 2017 WL 638640, at *3 (M.D. Fla. Feb.

 16, 2017) (“overlooking deadlines . . . [is] within the movant’s control and do[es] not constitute

 excusable neglect”). Instead, “[t]his case involves . . . a clear record of repeated willful delay in

 the face of at multiple notices, one of which contained an express warning of dismissal from this

 Court.” Zabala, 2020 WL 2129584, at *1 (citation omitted) (denying a finding of excusable neglect

 where the plaintiff moved for a third opportunity to oppose the motion to dismiss after missing

 two prior deadlines on the basis that “counsel inadvertently failed [to] calendar the deadline”).

 Moreover, “[t]he fact that this error may have been committed by a paralegal does not excuse it.”




                                                  4
Case 1:20-cv-21303-BB Document 21 Entered on FLSD Docket 08/18/2020 Page 5 of 6
                                                             Case No. 20-cv-21303-BLOOM/Louis


 Blake, 2011 WL 3625594, at *2 n.3.

        Further aggravating Plaintiff’s failure to comply with numerous court orders is the fact that

 Plaintiff makes no attempt at justifying the three-month delay in moving to correct the alleged

 calendaring error. See Wilcox v. Taco Bell of Am., Inc., No. 8:10-cv-2383-T-33MAP, 2011 WL

 3444261, at *2 (M.D. Fla. Aug. 8, 2011) (denying a finding of excusable neglect where the plaintiff

 did not move to correct the missed deadline for “nearly a month after the deadline had passed, and

 more than three weeks after Defendants’ Motion put him on notice of his error”); see also Seyboth

 v. Gen. Motors Corp., No. 8:07-cv-2292-T-27TBM, 2008 WL 1994912, at *1 (M.D. Fla. May 8,

 2008) (denying a finding of excusable neglect where “Plaintiff provide[d] no explanation for the

 asserted ‘calculation error,’ which was fully in counsel’s control” and “Plaintiff’s motion for

 extension of time was filed almost one month after the deadline passed”).

        In addition, Plaintiff’s failure to comply with three of the Court’s deadlines, despite being

 granted repeated opportunities to do so, and her subsequent three-month delay in moving for relief

 from judgment, is all the more puzzling in light of the fact that she had previously participated in

 the proceedings before this Court, as evidenced by the parties’ April 16, 2020 Joint Scheduling

 Report. See ECF No. [11]. The Court does not find excusable neglect where counsel’s initial

 calendaring error spanned from mid-April until the end of July, despite numerous orders and filings

 on the docket in this case during that time.

        From th[e] moment [of removal] forward, it was incumbent upon Plaintiff’s counsel
        to monitor this docket. Instead, Plaintiff’s counsel was passive. . . . Unlike other
        cases of excusable neglect, this was not a one-time failure to calendar a deadline or
        to timely file a motion. See, e.g., Cheney v. Anchor Glass Container Corp., 71 F.3d
        848 (11th Cir. 1996). This was a complete and ongoing abdication of Plaintiff’s
        attorneys’ duties. An abdication that spanned two months and was not corrected
        until nearly a month after the Court dismissed the complaint. This neglect is not
        excusable . . . .

 Bynes v. Vilos Navigation Co., No. 18-cv-61840, 2018 WL 9372459, at *1 (S.D. Fla. Sept. 21,



                                                  5
Case 1:20-cv-21303-BB Document 21 Entered on FLSD Docket 08/18/2020 Page 6 of 6
                                                             Case No. 20-cv-21303-BLOOM/Louis


 2018).

          “Based upon the totality of the circumstances, the Court finds that Plaintiff’s failure to

 timely file a [response to Defendant’s motion to dismiss] and failure thereafter to promptly remedy

 the oversight is not excusable neglect.” Wilcox, 2011 WL 3444261, at *2 (citing Seyboth, 2008

 WL 1994912 at *5). Therefore, Plaintiff’s Motion is denied.

   IV. CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion for Relief from

 Judgment, ECF No. [17], is DENIED. This case shall remain closed.

          DONE AND ORDERED in Chambers at Miami, Florida, on August 18, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                                  6
